
	
		II
		112th CONGRESS
		2d Session
		S. 3263
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2012
			Mrs. Boxer (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Transportation to modify the
		  final rule relating to flightcrew member duty and rest requirements for
		  passenger operations of air carriers to apply to all-cargo operations of air
		  carriers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Skies Act of
			 2012.
		2.Modification of
			 final rule relating to flightcrew member duty and rest requirements for
			 passenger operations to apply to all-cargo operations
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of
			 Transportation shall modify the final rule specified in subsection (b) so that
			 the flightcrew member duty and rest requirements under that rule apply to
			 flightcrew members in all-cargo operations conducted by air carriers in the
			 same manner as those requirements apply to flightcrew members in passenger
			 operations conducted by air carriers.
			(b)Final rule
			 specifiedThe final rule specified in this subsection is the
			 final rule of the Federal Aviation Administration—
				(1)published in the
			 Federal Register on January 4, 2012 (77 Fed. Reg. 330); and
				(2)relating to
			 flightcrew member duty and rest requirements.
				(c)Applicability
			 of rulemaking requirementsThe requirements of section 553 of
			 title 5, United States Code, shall not apply to the modification required by
			 subsection (a).
			
